DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katunin et al. (Rail production from chromium steel), hereinafter Katunin, references are made to the English translation provided from Google translate, in view of Cryderman et al. (US-5195573-A), hereinafter Cryderman.
Regarding Claims 1 and 2, Katunin teaches a rail including the elements shown in Table 1.
Table 1
Element
Claim 1
Claim 2
Katunin
Citation
Relationship
C
0.70-0.85
0.70-0.85
0.71-0.82
P. 63 L. 17-20
Within Both

0.35-1.5
0.35-1.5
0.5-0.7
P. 63 L. 17-20
Within Both
Mn
0.4-1.5
0.4-1.5
0.75-1.05
P. 63 L. 17-20
Within Both
P
0.035 or less
0.035 or less
Less than 0.025
P. 63 L. 17-20
Within Both
S
0.01 or less
0.01 or less
Less than 0.025
P. 63 L. 17-20
Overlapping Both
Cr
0.05-1.5
0.05-1.5
0.4-0.6
P. 63 L. 17-20
Within Both

Optionally at least one of:
At least one of:



V, Cu, Ni, Nb, Mo, Al, W, B, and Ti
V, Cu, Ni, Nb, Mo, Al, W, B, and Ti
V, Cu, Ni, Nb, Mo, Al, W, B, and Ti
0.05-0.08
P. 63 L. 17-20
Within Both


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Katunin does not explicitly disclose the claimed rail exhibiting at least 90 days after a production date of the rail, an improvement margin of a 0.2% proof stress of 40 MPa or more, relative to the 0.2% proof stress on the production date of Claim 1.
Examiner notes that according to [0040] of the instant specification, setting a straightening load to 100 tf or more in a straightening treatment introduces strains to the rail which cause the claimed rail exhibiting at least 90 days after a production date of the rail, an improvement margin of a 0.2% proof stress of 40 MPa or more, relative to the 0.2% proof stress on the production date.
Cryderman teaches a method of rail production (Col. 1 L. 9-10) involving utilizing a rail straightener which exerts 100-180 tons force on the rail (Col. 10 L. 1-5) to beneficially correct bowing imperfections (Col. 10 L. 1-2) which constitutes the specification’s straightening treatment and is within the specification’s 100 tf or more for the load in the straightening treatment. 

Since Katunin as modified by Cryderman teaches the processing required by the specification, a person having ordinary skill in the art would expect the rail according to Katunin as modified by Cryderman to exhibit the claimed at least 90 days after a production date of the rail, an improvement margin of a 0.2% proof stress of 40 MPa or more, relative to the 0.2% proof stress on the production date of Claim 1.


Regarding Claims 5-6, Katunin teaches a rail including the elements shown in Table 2. 
Table 2
Element
Claim 1
Claim 2
Katunin
Citation
Relationship
C
0.70-0.85
0.70-0.85
0.71-0.82
P. 63 L. 17-20
Within Both
Si
0.35-1.5
0.35-1.5
0.5-0.7
P. 63 L. 17-20
Within Both
Mn
0.4-1.5
0.4-1.5
0.75-1.05
P. 63 L. 17-20
Within Both
P
0.035 or less
0.035 or less
Less than 0.025
P. 63 L. 17-20
Within Both
S
0.01 or less
0.01 or less
Less than 0.025
P. 63 L. 17-20
Overlapping Both
Cr
0.05-1.5
0.05-1.5
0.4-0.6
P. 63 L. 17-20
Within Both

Optionally at least one of:
At least one of:



V, Cu, Ni, Nb, Mo, Al, W, B, and Ti
V, Cu, Ni, Nb, Mo, Al, W, B, and Ti
V, Cu, Ni, Nb, Mo, Al, W, B, and Ti
0.05-0.08
P. 63 L. 17-20
Within Both


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Katunin does not explicitly disclose the claimed straightening the rail with a load of 100 tf or more; and thereafter, exposing the rail to natural aging for at least 90 days of Claim 5.
Cryderman teaches a method of rail production (Col. 1 L. 9-10) involving utilizing a rail straightener which exerts 100-180 tons force on the rail (Col. 10 L. 1-5) to beneficially correct bowing imperfections (Col. 10 L. 1-2) which constitutes the claimed straightening treatment and is within the claimed 100 tf or more for the load in the straightening treatment of Claim 5. 
It would have been obvious to a person having ordinary skill in the art to apply the method of rail production of Cryderman to the rail of Katunin in order to beneficially correct bowing imperfections as discussed above.
The claimed natural aging of Claim 5 would be expected from Katunin as modified by Cryderman by a person having ordinary skill in the art since Cryderman does not prescribe any further heat treatment following the straightening. Such no further heat treatment would result in the specification’s natural aging, and as applicant has stated, in at least one application of the rail, the claimed period of 90 days of Claim 5 would be fulfilled by the shipping time of the rail alone (P. 12 Par. 4 of the response filed 03/15/2021).

Response to Arguments
Applicant’s arguments, see P. 6-7 (Claim Rejections under 35 U.S.C. §112), filed 06/06/2021, with respect to Claims 2, 4, and 6 have been fully considered and are persuasive.  The 35 U.S.C. §112 Rejections of Claims 2, 4, and 6 has been withdrawn. 
P. 7-8 (Claim Rejections under 35 U.S.C. §101), filed 06/06/2021, with respect to Claim 3 have been fully considered and are persuasive.  The 35 U.S.C. §112 Rejections of Claim 3 has been withdrawn. 

Applicant’s arguments, see P. 8-10 (Claim Rejections under 35 U.S.C. §103), filed 06/06/2021, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Katunin in view of Cryderman as laid out above.
The incorrect publication date applicant noted is corrected in the current PTO-892.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736